DETAILED ACTION
Claims 1-8 and 10-13 are pending, and claims 1-8 are currently under review.
Claim 9 is cancelled.
Claims 10-13 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/11/2022 has been entered. Claims 1-8 and 10-13 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/09/2021.

Claim Interpretation
The recitation of ultra-low carbon (ULC) is interpreted to merely refer to a carbon content of up to 0.01 weight percent as further defined in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarnts et al. (US 2020/0040424) in view of either one of Kami et al. (US 7,067,023) or Satoh et al. (US 4,615,749).
Regarding claim 1, Aarnts et al. discloses a method for producing steel sheets for automobiles [abstract]; wherein said method includes the step of casting a bake hardenable steel having a composition including C up to 0.007 weight percent and Nb from 0.03 to 0.3 weight percent [0018, 0044, 0047, 0060], setting a Wsa value to be less than or equal to 0.35 micrometers [0016], and then performing cold rolling, annealing, hot dip galvanizing, and subsequent skin pass rolling/temper rolling [0082].  The examiner notes that the overlap between the disclosed composition and Wsa values of Aarnts et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner considers the casting of Aarnts et al. to reasonably meet the limitation of melting and pouring as claimed.  
Alternatively, although Aarnts et al. does not expressly teach a specific step of casting, the examiner submits that it would have been obvious to provide a steel sheet from a melt by casting because casting is a conventional, commonly known step in steelmaking processes, wherein one of ordinary skill would have recognized the steps of melting and pouring to have naturally flowed from conventional casting processes (ie. melting and pouring steel into a desired shape to be further worked).
Aarnts et al. does not expressly teach a heating rate as claimed.  Kami et al. discloses a method of manufacturing galvanized, cold rolled, bake hardenable steel sheets [abstract]; wherein said method includes annealing between cold rolling and galvanization, said annealing including a heating rate of 1 to 20 degrees C per second to desirably control precipitation [col.17 ln.60 to col.18 ln.16].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Aarnts et al. by specifying a heating rate for annealing of 1 to 20 degrees C in order to desirably control precipitation.  Alternatively, Satoh et al. discloses a similar steel composition for automobile parts having good bake hardenability [abstract, col.1 ln.10-18, claim2]; wherein said steel is similarly formed by rolling, annealing, and galvanizing wherein annealing is performed at a heating rate of greater than 10 degrees C per second to achieve a desired productivity [col.6 ln.12-17].  Therefore, it would have been obvious to modify the annealing of Aarnts et al. by specifying a heating rate of greater than 10 degrees C per second for improving productivity as taught by Satoh et al.  In either situation, the examiner notes that the heating rate range of Kami et al. or Satoh et al. overlaps with the instantly claimed range, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Regarding claims 2-3, the aforementioned prior art discloses the method of claim 1 (see previous).  Aarnts et al. further teaches a steel composition as seen in table 1 below [0018-0038].  The examiner notes that the overlap between the disclosed steel composition of Aarnts et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claim 2 (wt.%)
Claim 3 (wt.%)
Aarnts et al. (wt.%)
C
0.001 – 0.01
0.001 – 0.01
0 – 0.007
Si
0.01 – 0.7
0.01 – 0.7
0 – 0.5
Mn
0.02 – 1.5
0.02 – 1.5
0 – 1.2
P
0 – 0.15
0 – 0.15
0 – 0.15
S
0 – 0.05
0 – 0.05
0.003 – 0.045
Al
0.015 – 1
0.015 – 1
0 – 0.1
Nb
0.011 – 0.15
0.011 – 0.15
0.03 – 0.3
Ti
0.01 – 0.2
0.01 – 0.2
0.06 – 0.6
B (optional)
0 – 0.01
0 – 0.01
0 – 0.0015
V (optional)
0 – 0.4
0 – 0.4
0 – 0.01
Zr (optional)
0 – 0.4
0 – 0.4
0
Hf (optional)

0 – 0.5
0
W (optional)

0 – 0.5
0
Ta (optional)

0 – 0.5
0
Fe & Impurities
Balance
Balance
Balance


Regarding claims 4-6, the aforementioned prior art discloses the method of claim 1 (see previous).  Aarnts et al. further teaches that the hot dip galvanizing obtains a Zn-Al-Mg coating containing 0.2 to 3 weight percent Al and 0.2 to 3 weight percent Mg [0068].  The examiner notes that the overlap between the coating composition of Aarnts et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that hot dip galvanizing includes dipping the steel material into a molten bath of Zn-Al-Mg alloy as would have been recognized by one of ordinary skill, which reasonably meets the claimed limitation of “applying…while molten”.  
Regarding claim 7, the aforementioned prior art discloses the method of claim 1 (see previous).  Aarnts et al. further teaches that the temper rolling is performed with rolls having a surface roughness of 0.5 to 4 micrometers [0078].  The examiner notes that the overlap between the roughness of Aarnts et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarnts et al. (US 2020/0040424) in view others as applied to claim 1 above, and further in view of Yoshinaga et al. (US 2002/0197508).
Regarding claim 8, Aarnts et al. discloses the method of claim 1 (see previous).  Aarnts et al. does not expressly teach a dressing ratio as claimed.  Yoshinaga et al. discloses a method of manufacturing low C, cold rolled steels sheets having good bake hardenability [abstract]; wherein a final skin pass rolling is performed at a reduction of 2% or less in order to obtain a desired shape and avoid excessive load on the rolling facilities [0076].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Aarnts et al. by specifying a final temper rolling (skin pass rolling) ratio of less than 2% to obtain a desired shape and avoid excessive load on the rolling facilities.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of copending Application No. 16/486,607 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences between the instant claims and co-pending claims are the recitations of a bake hardening steel and molten zinc coating as instantly recited vs. an interstitial free steel and electrolytically deposited zinc coating as recited in the co-pending claims.  The examiner notes that any similar steel composition, including the composition of the co-pending claims, would be entirely capable of being bake hardened.  Furthermore, electrolytical deposition of zinc coating appears to be an obvious variant of hot dip galvanizing as both mechanisms serve a similar purpose of forming a zinc coating onto steel.  Furthermore, any ranges disclosed by the co-pending claims overlap those of the instant claims, which is prima facie obviousness.  See MPEP 2144.05(I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/486,613 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the instant claims and co-pending claims is the recitations of a bake hardening steel as instantly recited vs. an interstitial free steel as recited in the co-pending claims.  The examiner notes that any similar steel composition, including the composition of the co-pending claims, would be entirely capable of being bake hardened.  Furthermore, any ranges disclosed by the co-pending claims overlap those of the instant claims, which is prima facie obviousness.  See MPEP 2144.05(I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The previous rejections over Heckelmann et al. have been withdrawn in view of applicants’ amendments.
The previous rejection of claim 9 made in view of Yoshinaga et al. have been withdrawn in view of applicants’ amendments.
Applicant's arguments, filed 4/11/2022, regarding the rejections over Aarnts et al. in view of Kami et al. have been fully considered but they are not persuasive.
Applicant first argues that Aarnts et al. does not teach or provide motivation to meet the claimed heating rate limitation.  In response, the examiner notes that the previous rejections never alleged this point.  Rather, the disclosure of Kami et al. or Yoshinaga et al. were relied upon to teach the claimed heating rate.  Furthermore, it is noted that a motivation to combine is not required to be present in the primary reference itself.  Rather, since Kami et al. discloses an express reason to limit a heating rate as explained above, the examiner notes that a clear motivation exists in the prior art as would have been recognized by one of ordinary skill.
Applicant argues that the disclosed heating rate of 1 to 20 degrees C per second of Kami et al. does not meet the instant claim and teaches away from the instant claim.  The examiner cannot concur.  As stated above, the examiner considers the range of 1 to 20 degrees C per second in Kami et al. to overlap with the claimed range of 20 to 30 K per second.  Although Kami et al. does indeed teach preferred ranges of not above 20, the value of 20 (which is included in the claim scope) is still expressly disclosed by Kami et al. to be desirable.  Thus, the examiner cannot concur with applicants’ remarks.
Applicants’ arguments regarding the new limitations of cooling rate are further moot in view of the new grounds of rejections above.
Applicant's arguments, filed 4/11/2022, regarding the double patenting rejections have been fully considered but they are not persuasive.  Applicant requests that the rejections be held in abeyance until indication of allowable subject matter is present.  The examiner notes that the double patenting rejections still stand until overcome by amendment or filing of a terminal disclaimer.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734